                  Case 16-26619-SMG       Doc 46      Filed 08/27/20   Page 1 of 3

                            UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                         www.flsb.uscourts.gov


 In re:                                      Case No. 16-26619-SMG
                                             Chapter 13

RONALD JOSEPH

                         Debtor      /


                                CERTIFICATE OF SERVICE
                                          and
                  CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 9073-1(D)


 I certify that a true copy of Debtor’s Motion to Modify, 1st Modified Plan and Notice of Hearing

 on Debtor’s Motion to Modify were served via ECF to all parties on the attached service receiving

 service therefrom and via Regular U.S. Mail to all parties not served by ECF (which is attached as
 Exhibit “A”).

Dated: August 2 7, 2020.                     MATTHEW MAZUR, P.A.
                                             Attorneys for Ronald Joseph
                                             2645 Executive Park Drive, Suite 110
                                             Weston, Florida 33331
                                             Telephone: (305) 466-3328
                                             Facsimile: (786) 347-6042
                                             By:_________/s/__Matthew E. Mazur, Jr._______
                                                    Matthew E. Mazur, Jr.
                                                    Florida Bar No. 0144614
                                                    mmazurjr@mazur-law.com




 LF-46 (rev. 12/01/09)
                                                                EXIBIT "A"
                                  Case 16-26619-SMG              Doc 46          Filed 08/27/20      Page 2 of 3
Label Matrix for local noticing                      Educational Credit Management Corporation            FLAGSTAR BANK, FSB
113C-0                                               P.O. Box 16408                                       c/o Vanessa De La Caridad Torres Esq
Case 16-26619-SMG                                    St. Paul, MN 55116-0408                              6409 Congress Ave #100
Southern District of Florida                                                                              Boca Raton, FL 33487-2853
Fort Lauderdale
Wed Aug 26 18:27:20 EDT 2020
Mercedes-Benz Financial Services USA LLC             PRA Receivables Management, LLC                      Space Coast Credit Union
c/o BK Servicing, LLC                                PO Box 41021                                         c/o Isabel V. Colleran, Esq.
PO Box 131265                                        Norfolk, VA 23541-1021                               25 SE Second Ave #730
Roseville, MN 55113-0011                                                                                  Miami, FL 33131-1696


(p)BANKERS HEALTHCARE GROUP LLC                      Bankkers Healthcare Group LLC                        (p)JPMORGAN CHASE BANK N A
ATTN BANKRUPTCY DEPT                                 201 Solar St                                         BANKRUPTCY MAIL INTAKE TEAM
201 SOLAR STREET                                     Syracuse, NY 13204-1425                              700 KANSAS LANE FLOOR 01
SYRACUSE NY 13204-1425                                                                                    MONROE LA 71203-4774


Discover Bank                                        Discover Financial                                   Elan Financial Service
Discover Products Inc                                POB 3025                                             4 Station Square, Suite 620
PO Box 3025                                          New Albany, OH 43054-3025                            Pittsburgh, PA 15219
New Albany, OH 43054-3025


Flagstar Bank                                        Flagstar Bank, FSB                                   Internal Revenue Service
5151 Conforte Drive                                  c/o Robertson, Anschutz & Schneid, P.L.              POB 7346
Mail Stop E115-3                                     Bankruptcy Department                                Philadelphia, PA 19101-7346
Troy, MI 48098-2639                                  6409 Congress Avenue
                                                     Suite 100
                                                     Boca Raton, FL 33487-2853
Mercedes Benz Financial Serv.                        (p)MERCEDES BENZ FINANCIAL SERVICES                  Navient
POB 685                                              13650 HERITAGE PARKWAY                               Attn: Claims Dept
Roanoke, TX 76262-0685                               FORT WORTH TX 76177-5323                             POB 9500
                                                                                                          Wilkes- Barr, PA 18773-9500


Office of the US Trustee                             PHEAA                                                Space Coast Credit Union
51 S.W. 1st Ave.                                     PO Box 8147                                          8045 N. Wickham Road
Suite 1204                                           Harrisburg, PA 17105-8147                            Melbourne, FL 32940-7920
Miami, FL 33130-1614


U.S. Bank NA dba Elan Financial Services             Matthew Mazur Jr                                     Robin R Weiner
Bankruptcy Department                                2645 Executive Park Drive #110                       POB 559007
PO Box 108                                           Weston, FL 33331-3624                                Fort Lauderdale, FL 33355-9007
St. Louis MO 63166-0108


Ronald Joseph
16258 SW 28th Court
Miramar, FL 33027-5211




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
                                 Case 16-26619-SMG               Doc 46       Filed 08/27/20         Page 3 of 3
Bankers HealthCare Group LLC                         Chase Card Services                                  Mercedes Benz Financial Services
201 Solar St                                         Correspondence Dept.                                 36455 Corporate Dr
Syracuse, NY 13204                                   POB 15278                                            Farmington, MI 48331
                                                     Wilmington, DE 19850




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Educational Credit Management Corporation         (d)Mercedes-Benz Financial Services USA LLC          End of Label Matrix
Po Box 16408                                         c/o BK Servicing, LLC                                Mailable recipients   24
St. Paul, MN 55116-0408                              PO Box 131265                                        Bypassed recipients    2
                                                     Roseville, MN 55113-0011                             Total                 26
